Case 3:13-cv-07871-FLW-TJB Document 238 Filed 05/15/19 Page 1 of 3 PageID: 21875



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


  KIMBERLY COLE, ALAN COLE,
  JAMES MONICA, LINDA BOYD,
  MICHAEL MCMAHON, RAY                          Civil Action No. 13-7871-FLW-
  SMINKEY, JAMES MEDDERS, JUDY                  TJB
  MEDDERS, ROBERT PEPERNO,
  SARAH PEPERNO, KELLY MCCOY,
  LESA WATTS, CHAD MEADOW,
  JOHN PLISKO, SUSAN PLISKO,
  KENNETH McLAUGHLIN, RYAN
  KENNY, ALEXANDER DAVIS, and
  ANDREA DAVIS, on behalf of
  themselves and all others similarly
  situated,

                                  Plaintiffs,
  vs.

  NIBCO, Inc.,
                                  Defendant.




    NOTICE OF JEFFREY PALMER’S WITHDRAWAL OF OBJECTION
Case 3:13-cv-07871-FLW-TJB Document 238 Filed 05/15/19 Page 2 of 3 PageID: 21876



        Notice is hereby given that Jeffrey Palmer withdraws his objection to this

 class action settlement and class counsels’ attorneys’ fees. No payment or other

 consideration is being provided in exchange for this withdrawal. The parties have

 agreed to bear their own costs.



 DATED: May 15, 2019                  Respectfully submitted,



                                      /s/ Janet L. Gold, Esquire
                                      Janet L. Gold, Esquire
                                      Eisenberg, Gold & Agrawal, P.C.
                                      1040 North Kings Highway, Suite 200
                                      Cherry Hill, New Jersey 08034
                                      Tel: (856) 330-6200
                                      Fax: (856) 330-6207
                                      jgold @egclawfirm.com


                Counsel for Objecting Class Member Jeffrey Palmer




                                         1
Case 3:13-cv-07871-FLW-TJB Document 238 Filed 05/15/19 Page 3 of 3 PageID: 21877




                              Certificate of Service

       The undersigned certifies that today she filed the foregoing notice of

 withdrawal on ECF which will send electronic notification to all attorneys

 registered for ECF-filing.

 DATED: May 15, 2019



                                     /s/ Janet L. Gold, Esquire
                                     Janet L. Gold, Esquire
                                     Eisenberg, Gold & Agrawal, P.C.
                                     1040 North Kings Highway, Suite 200
                                     Cherry Hill, New Jersey 08034
                                     Tel: (856) 330-6200
                                     Fax: (856) 330-6207
                                     jgold @egclawfirm.com
                                     Attorney for Objector/Class Member




                                        2
